Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 11/14/19, 02/02/21, 03/05/21, 01/13/22, have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
2.          The drawings filed on 11/14/19.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
3.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

5.          Claim(s) 1-10, 12-13, 15, 18, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (Pub. No. 2004/0264901) in view of Hutter (U.S. Pub. No. 2017/0059469). Hereafter “Tao” and “Hutter”. 
            Regarding Claim(s) 1, Tao teaches a porous optical fiber for the detection of an analyte in a fluid by optical probing, the optical fiber having a first end and a second end opposite to the first end, as seen in a longitudinal direction, and a circumferential surface delimiting the optical fiber in radial directions perpendicular to the longitudinal direction, (the porous optical fiber in figure 1A has a first end and a second end, and a circumferential surface delimiting the optical fiber in radial directions is perpendicular to its longitudinal direction ), the optical fiber comprising:
            - a core supporting at least one optical mode propagating in the longitudinal direction, the core having a circumferential interface delimiting the core in the radial directions, (the following figure 1A, radial core A having a circumferential interface); and 
          - pores penetrating from an opening at the circumferential surface through the circumferential interface into the core of the optical fiber, (the following figure 1A, pores B, core A), while allowing the analyte to enter the pores, ([0017, 0052]).
          Although Tao does not teach a cross-sectional dimension of the openings is dimensioned so as to prevent a particulate fraction of the fluid from entering the pores, Hutter teaches, ([0008]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Tao by having appropriate a cross-sectional dimension of the openings in order to exclude larger molecules or particulate fraction, (Hutter, [0008]).

            Regarding Claim(s) 2, Tao teaches the pores are dead-end pores, (the following figure 1A, pores B are dead-end pores). 

[AltContent: textbox (L)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)]
    PNG
    media_image1.png
    355
    753
    media_image1.png
    Greyscale



            Regarding Claim(s) 3, Tao teaches the pores are distributed in the longitudinal direction over an active section of length L, (the above figure 1A, active section of length L).

            Regarding Claim(s) 4, Tao teaches the core has a diameter, wherein a depth of penetration of the pores into the core is at least 5% of the diameter of the core, (the following figure 1A’, pores B has a depth of penetration of the pores into the core is at least 5% of the diameter of the core).

[AltContent: textbox (B)][AltContent: arrow]
    PNG
    media_image2.png
    451
    767
    media_image2.png
    Greyscale

Figure 1A’
            Regarding Claim(s) 5, 6, Tao teaches all the limitations of claim 1 as stated above except for a cross-sectional dimension of the openings of the pores is about 1µm or less or 200nm.  Hutter teaches a cross-sectional dimension of the openings of the pores is about 1µm or less, ([0017], pore size has maximum dimension or pitch of 50 nm is less than 1µm and less than 200nm). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Tao by having openings of the pores is about 1µm or less in order to have an appropriate pore size for a particular measuring solution.

            Regarding Claim(s) 7, Tao teaches all the limitations of claim 1 as stated above except for a length of the pores in an axial direction along the pores is less than 100µm.  Hutter teaches a length of the pores in an axial direction along the pores is less than 100µm, (according to above figure 1A’, if the diameter of the core is 50 nm, the length is about 150nm, this is less than 100µm). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Tao by having length of the pores less than 100µm in order to have an appropriate pore size for a particular measuring solution. 

            Regarding Claim(s) 8, Tao teaches all the limitations of claim 1 as stated above except for a length of the pores in an axial direction along the pores is at least 1µm.  Hutter teaches a length of the pores in an axial direction along the pores is less than 100µm, (Hutter teaches maximum dimension less than 500 nm, [0017], therefore, according to above figure 1A’, if the diameter of the core is 500 nm, the length is about 1500nm, this is at least 1µm). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Tao by having length of the pores at least 1µm in order to have an appropriate pore size for a particular measuring solution. 
 
            Regarding Claim(s) 9, Tao teaches the pores are straight, (above figure 1A, pore B).

    Regarding Claim(s) 10, Tao teaches the pores are track-etched pores, (above figure 1A, pore B).  Although Tao does not teach pores formed by exposing the optical fiber to a directional ion bombardment followed by chemical etching, it should be noted that the method/process of fabricating/making a component/apparatus/device, such as producing, removing, providing, forming … is not germane to the issue of patentability of the device itself.  Therefore, these limitations have not been given patentable weight.

    Regarding Claim(s) 12, Tao teaches the optical fiber is a polymer optical fiber, ([0016]).

    Regarding Claim(s) 13, Tao teaches the optical fiber is a multimode optical fiber with a core supporting a plurality of modes propagating in the longitudinal direction, (figure 3 is not different from a multimode optical fiber with a core supporting a plurality of modes propagating in the longitudinal direction).

    Regarding Claim(s) 15, Tao teaches the circumferential interface of the core forms the circumferential surface, (figure 1A, 1B).

    Regarding Claim(s) 18, Tao teaches sensor system comprising a light source coupled to the first end for injecting input light and a detector arranged to receive output light emitted from the pores in response to illumination by the injected input light, (figure 1A).

    Regarding Claim(s) 19, Tao teaches the detector is arranged in-line in a forward scattering configuration at the second end of the optical fiber, (figure 1A, the detector is at the second end of the optical fiber).

6.          Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (Pub. No. 2004/0264901) in view of Hutter (U.S. Pub. No. 2017/0059469) further in view of Ziberman et al. (U.S. Pub. No. 2011/0091515). Hereafter “Tao” and “Hutter”, and “Ziberman”. 
            Regarding Claim(s) 11, Tao teaches all the limitations of claim 1 as stated above except for an inner wall surface of the pores is coated with a hydrophilic coating.  Ziberman teaches an inner wall surface of the pores is coated with a hydrophilic coating, ([0151]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Tao by having inner wall surface of the pores is coated with a hydrophilic coating in order to avoid degradation of its solid polymer wall, (Ziberman, [0151]).

7.          Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (Pub. No. 2004/0264901) in view of Hutter (U.S. Pub. No. 2017/0059469) further in view of Oyamada et al. (U.S. Pub. No. 2002/0176675). Hereafter “Tao” and “Hutter”, and “Oyamada”. 
            Regarding Claim(s) 14, Tao teaches all the limitations of claim 1 as stated above except for the core has a diameter in the range between 5µm and 500µm.  Oyamada teaches the core has a diameter in the range between 5µm and 500µm ([0108].  Note: 8µm is in the range of 5µm and 500µm). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Tao by having the core has a diameter in the range between 5µm and 500µm in order to implement optical fiber efficiently, (Oyamada, [0108]).

8.          Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (Pub. No. 2004/0264901) in view of Hutter (U.S. Pub. No. 2017/0059469) further in view of Yin et al. (U.S. Pub. No. 20170031091). Hereafter “Tao” and “Hutter”, and “Yin”. 
            Regarding Claim(s) 16, Tao teaches all the limitations of claim 1 as stated above except for a reflective coating on the circumferential surface.  Yin teaches a reflective coating on the circumferential surface ([0113]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Tao by having a reflective coating on the circumferential surface in order reduce reflection loss, (Yin, [0113]).

9.          Claim(s) 17, 21, 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (Pub. No. 2004/0264901) in view of Hutter (U.S. Pub. No. 2017/0059469) further in view of Chau et al. (U.S. Pub. No. 2010/0182607). Hereafter “Tao” and “Hutter”, and “Chau”. 
          Regarding Claim(s) 17, Tao teaches the circumferential interface of the core is for contacting the sample to be analyzed, (figure 3, the circumferential interface of the core is contacting the gas; [0020]).  Although Tao does not teach fluid, Chau teaches, ([0033, 0035]; figure 2).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Tao by having the core is for contacting the fluid to be analyzed in order to analyze the sample. 
      
          Regarding Claim(s) 21, although Tao does not teach the detector is arranged off-axis in an outward scattering configuration, Chau teaches, (figure 5, detector 10).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Tao by having the detector is arranged off-axis in an outward scattering configuration in order to detect efficiently. 

                Regarding Claim(s) 22, although Tao does not teach a sample chamber for receiving a fluid sample to be analyzed, the sample chamber enclosing the active section of the porous optical fiber, Chau teaches, ([0033], figure 2, the first duct 51 is used for introducing an input perfusion liquid, and the second duct 52 is used for discharging the output perfusion liquid, the cover film layer 4 is not different from a chamber).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Tao by having teach a sample chamber for receiving a fluid sample to be analyzed, the sample chamber enclosing the active section of the porous optical fiber in order to detect efficiently. 

10.          Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (Pub. No. 2004/0264901) in view of Hutter (U.S. Pub. No. 2017/0059469) further in view of Stephenson et al. (U.S. Pub. No. 2002/0163639). Hereafter “Tao” and “Hutter”, and “Stephenson”. 
            Regarding Claim(s) 20, Tao teaches all the limitations of claim 1 as stated above except for the detector is arranged in-line in a back-scattering configuration at the first end of the optical fiber.  Stephenson teaches the detector is arranged in-line in a back-scattering configuration at the first end of the optical fiber (figure 5, photodetector 62). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Tao by having the detector is arranged in-line in a back-scattering configuration at the first end of the optical fiber in order to position both light source and detector at the same end to the optical fiber, (figure 5).

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
June 16, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877